DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, filed 03/25/2022, with respect to the references of record have been fully considered and are persuasive.  The previous rejection has been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
   
Claims 1, 16 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 16, 18 and 27 of co-pending Application No. 16/923,699 in view of Folgner et al. (Pub No US 2012/0096357). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 16 and 24 of the instant application overlap in scope with claims 1, 2, 16, 18 and 27 of co-pending Application No. 16/923,699; except for the first individual user further editing the portion of media returned by the search before sharing.
Nevertheless, in a similar field of endeavor Folgner discloses the first individual user further editing the portion of media returned by the search (Paragraph [0060] figure 3; browse to find desired video source, e.g. sport event) before sharing (Paragraphs [0022]-[0024] figure 2; editing a captured media clip before sharing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1, 2, 16, 18 and 27 of co-pending Application No. 16/923,699 by specifically providing the elements mentioned above, as taught by Folgner, for the predictable result of allowing the users to edit the saved media clips in order to further customize the clips being shared with friends in a social media network.  

Regarding claims 2 and 4-15, they are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4-15 of co-pending Application No. 16/923,699, since they claim similar subject matter.

Regarding claims 17 and 19-23, they are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 20-24 of co-pending Application No. 16/923,699, since they claim similar subject matter.



Claims 1, 16 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 15, 16 and 22 of co-pending Application No. 16/832,370 in view of Folgner et al. (Pub No US 2012/0096357) in view of Pequignot et al. (Pub No US 2014/0282638) in view  of Hosein et al. (Pub No US 2012/0227073) further in view of Archibong et al. (Pub No US 2013/0268973). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 16 and 24 of the instant application overlap in scope with claims 1, 2, 15, 16 and 22 of co-pending Application No. 16/832,370; except for the first individual user further editing the portion of media returned by the search before sharing.
Nevertheless, in a similar field of endeavor Folgner discloses the first individual user further editing the portion of media returned by the search (Paragraph [0060] figure 3; browse to find desired video source, e.g. sport event) before sharing (Paragraphs [0022]-[0024] figure 2; editing captured media clip before sharing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1, 2, 16, 18 and 27 of co-pending Application No. 16/832,370 by specifically providing the elements mentioned above, as taught by Folgner, for the predictable result of allowing the users to edit the saved media clips in order to further customize the clips being shared with friends in a social media network.  
However, it is noted that claims 1-22 of co-pending Application No. 16/832,370 and Folgner are silent to explicitly disclose the first individual purchasing the product through a first user interface for themselves and gifting a product to other users, wherein search results for products provides links to purchase within a store section, wherein the store section receives meta data or tagged data from the media that is automatically pushed to the first user system by the media and generating links to products in the media.
Nevertheless, in a similar field of endeavor Pequignot discloses the first individual user purchasing the product through a first user interface for themselves and gifting a product to other users, wherein search results for products provides links to purchase within a store section, wherein the store section receives meta data or tagged data from the media that is automatically pushed to the first user system by the media and generating links to products in the media (Paragraphs [0039] [0041] figures 4 and 5; tagged internet links of a presented product on the television show. Paragraph [0031] figure 5; gifting the purchased product to someone remote from the viewer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-22 of co-pending Application No. 16/832,370 and Folgner by specifically providing the elements mentioned above, as taught by Pequignot, for the predictable result of sending a gift to someone remote from the viewer/purchaser (Pequignot – paragraph [0031] last sentence).
However, it is noted that claims 1-22 of co-pending Application No. 16/832,370, Folgner and Pequignot are silent to explicitly disclose the first individual user searching for a product in media, and purchasing the product.
Nevertheless, in a similar field of endeavor Hosein discloses a search mechanism that allows the first individual user and second individual user to search by keyword for media (e.g. recordings 1006) and products (e.g. Sarah’s dress) used in media (Paragraphs [0032] [0033] [0060] [0062] figure 1; keywords are used to search for related content).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-22 of co-pending Application No. 16/832,370, Folgner and Pequignot by specifically providing the elements mentioned above, as taught by Hosein, for the predictable result of allowing viewers to interact with merchandise related to the video content being presented.
However, it is noted that claims 1-22 of co-pending Application No. 16/832,370, Folgner, Pequignot and Hosein are silent to explicitly disclose the first individual user liking or loving media, and displaying that they like or love media on a first user profile.
Nevertheless, in a similar field of endeavor Archibong discloses the first individual user liking or loving media, and displaying that they like or love media on a first user profile (Paragraphs [0061] [0062] figures 6A-B; displaying on a user electronic program guide the thumbs up, e.g. like, given to programs by their social media friends).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-22 of co-pending Application No. 16/832,370, Folgner, Pequignot and Hosein by specifically providing the elements mentioned above, as taught by Archibong, for the predictable result of allowing the viewer to see which particular shows were liked by their friends (Archibong – paragraph [0061]). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable claims 1-22 of co-pending Application No. 16/832,370, Folgner, Pequignot and Hosein further in view of Archibong. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2, 18 and 19 of the instant application overlap in scope with claim 1 of co-pending Application No. 16/832,370; except for the keywords are chosen from the group consisting of identifying information in a scene, landmarks, actor name, director name, type of media, or genre of media, and combinations thereof.
Nevertheless, in a similar field of endeavor Hosein discloses that the keywords are chosen from the group consisting of identifying information in a scene, landmarks, actor name, director name, type of media, or genre of media, and combinations thereof (Paragraph [0046] figure 1; e.g. actor, genre, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-22 of co-pending Application No. 16/832,370 and Jaini by specifically providing the elements mentioned above, as taught by Hosein, for the predictable result of allowing viewers.


Regarding claims 4, 5-13 and 14-15, they are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11 and 13-14 of co-pending Application No. 16/832,370, since they claim similar subject matter.

Regarding claims 17, 19 and 20-23 , they are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 1 and 18-21  of co-pending Application No. 16/832,370, since they claim similar subject matter.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

McKee et al. (Pub No US 2009/0293079) – the viewer may provide emoticons as feedback about content using a mobile phone; paragraphs [0032] [0039] [0051] figures 2 and 6B

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423